Citation Nr: 0924311	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  07-13 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a heart disability, 
to include vascular heart disease.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1977 to August 
1981, and from February 2003 to January 2005.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision that, in 
pertinent part, denied service connection for vascular heart 
disease.  The Veteran timely appealed.

These matters also come to the Board on appeal from an 
October 2007 rating decision that denied an award of TDIU 
benefits.  The Veteran timely appealed.

In March 2009, the Veteran and his friend, D.P., testified 
during a hearing before the undersigned at the RO.

The issue of service connection for a heart disability, to 
include vascular heart disease, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has the following service-connected 
disabilities:  anxiety disorder with depression and post-
traumatic stress disorder (PTSD), rated as 50 percent 
disabling; Type 2 diabetes mellitus, rated as 20 percent 
disabling; degenerative disc disease of the lumbar spine, 
rated as 20 percent disabling; degenerative disc disease of 
the cervical spine, rated as 10 percent disabling; 
hypertension, rated as 10 percent disabling; polyneuropathy 
of each upper and lower extremity, rated each as 10 percent 
disabling; and degenerative changes of the left shoulder, 
gastroesophageal reflux, erectile dysfunction, B-12 
deficiency, and bilateral cataracts-each rated as 0 percent 
(noncompensable) disabling.  The combined rating for these 
disabilities is 80 percent.

2.  The Veteran has work experience as a truck driver and was 
last employed full-time in 2003, prior to being ordered to 
active duty in February 2003.

3.  The Veteran is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities.


CONCLUSION OF LAW

The criteria for entitlement to TDIU are met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

The Veterans Claims Assistance Act of 2000 (VCAA) is not 
applicable where further assistance would not aid the Veteran 
in substantiating his claim.  Wensch v. Principi, 15 Vet App 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 
(2004) (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  In view 
of the Board's favorable decision in this appeal for an award 
of TDIU benefits, further assistance is unnecessary to aid 
the Veteran in substantiating the claim.  

II.  Analysis

Total disability ratings for compensation based upon 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  For the purpose 
of one 60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability:  (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable.  38 C.F.R. §§ 3.340, 
3.34l, 4.16(a).  In determining whether the Veteran is 
entitled to TDIU, neither his non-service-connected 
disabilities nor his age may be considered.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a).

In this case, the Veteran has completed four years of high 
school education, and has had no additional education and 
training.  The Veteran reportedly worked full-time as a truck 
driver for twenty years prior to being ordered to active duty 
in 2003.  He reportedly has not worked since leaving military 
service in January 2005.  Records show that he was medically 
discharged from service.

Service connection is currently in effect for an anxiety 
disorder with depression and PTSD, rated as 50 percent 
disabling; Type 2 diabetes mellitus, rated as 20 percent 
disabling; degenerative disc disease of the lumbar spine, 
rated as 20 percent disabling; degenerative disc disease of 
the cervical spine, rated as 10 percent disabling; 
hypertension, rated as 10 percent disabling; polyneuropathy 
of each upper and lower extremity, rated each as 10 percent 
disabling; and degenerative changes of the left shoulder, 
gastroesophageal reflux, erectile dysfunction, B-12 
deficiency, and bilateral cataracts-each rated as 0 percent 
(noncompensable) disabling.  The combined rating for these 
disabilities is 80 percent.  38 C.F.R. § 4.25.  

Pursuant to the provisions of 38 C.F.R. § 4.16(a), the 
Veteran satisfies the threshold percentage requirements of 
that regulatory provision.  The remaining question, then, is 
whether the Veteran's service-connected disabilities render 
him unemployable.  

The sole fact that a Veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the Veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet App. at 363.

In this case, the overall evidence reflects that the 
Veteran's service-connected disabilities, in and of 
themselves, currently prevent employability.

Of note is a January 2006 opinion by a VA staff physician, 
indicating that, despite extensive treatment, the Veteran 
continues to have issues with interpersonal skills that would 
make it difficult for him to work closely with others or to 
follow directions in the workplace.  The physician opined 
that the diagnoses of PTSD and major depressive disorder make 
the Veteran unemployable.
  
In October 2007, a friend of the Veteran, D.P., indicated 
that employment has been a major problem for the Veteran 
since returning from active duty.

Records reflect that the Veteran underwent several VA 
examinations in March and April 2008.  One VA examiner noted 
that both sedentary and physical employability are limited 
from low back pain.  A VA psychologist also noted that the 
verbal outbursts and difficulty relating to others will 
interfere with any work setting, and opined that the 
Veteran's inability to work is more related to the physical 
problems and to a lesser degree related to the PTSD symptoms.

Private medical records, received in August 2008, list 
several service-connected and nonservice-connected 
disabilities; and indicate that the combination of 
disabilities significantly limit the Veteran's ability to 
sustain employment.

In February 2009, a VA staff physician indicated that the 
Veteran has been unable to establish a work history since 
returning from active duty.  The physician indicated that the 
Veteran has shown no major improvement over time, and the 
PTSD and major depressive disorder are deemed to be chronic.

In March 2009, the Veteran testified that he becomes easily 
agitated, and that he can no longer do the job that he did 
prior to being recalled to active duty in 2003.

The Board finds that the evidence is in relative equipoise on 
the question of whether the Veteran's service-connected 
disabilities preclude substantially gainful employment.  
Resolving doubt in the Veteran's favor, the appeal is 
granted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to TDIU is granted.


REMAND

The Veteran contends that service connection for a heart 
disability, to include vascular heart disease, is warranted 
on the basis that the disability is proximately due to or a 
result of his service-connected hypertension.

Service treatment records reflect that the Veteran complained 
of exertional chest pain, and that he underwent a stress test 
in October 2003.  He was treated for uncontrolled 
hypertension in 2004.  Laboratory testing revealed that the 
Veteran's plasma total homocysteine level was high in April 
2004, and that this was noted as a "graded risk factor" for 
cardiovascular diseases.  In December 2004, an echocardiogram 
was within normal limits.

The post-service treatment records reflect treatment for 
shortness of breath on exertion and for chest pain in January 
2005.  Echo results at that time revealed mild left 
ventricular hypertrophy and mild diastolic dysfunction.  The 
Veteran was treated for atypical chest pain in June 2006.  A 
cardiac evaluation in July 2006 concluded that the sub-
maximal endurance treadmill test was clinically suggestive 
for, and electrocardiographically negative for, exercise 
induced myocardial ischemia.  In November 2006, the Veteran 
was treated for shortness of breath.  Following another 
cardiac evaluation in March 2007, the Veteran's medications 
for hypertension were adjusted and a re-assessment was 
scheduled.

Where there is a reasonable possibility that a current 
condition is related to or is the residual of a condition or 
injury experienced in service, VA should seek a medical 
opinion as to whether the Veteran's claimed current 
disability is in any way related to the condition or injury 
experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 
(1993).  

Under these circumstances, the Board finds that an 
examination is needed to determine whether it is at least as 
likely as not that the Veteran has a heart disability (other 
than hypertension), to include vascular heart disease, that 
either had its onset during service or is related to his 
active service, or is related to a service-connected 
disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) 
(200).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination 
to the nature and etiology of any 
cardiovascular disease.  If a 
cardiovascular disease is diagnosed, the 
examiner should determine:

(a)  whether it is at least as 
likely as not (50 percent 
probability or more) that any such 
disability is the result of disease 
or injury incurred or aggravated 
during service, to specifically 
include the in-service chest pain 
and laboratory results noted in the 
service treatment records; or

(b)  whether it is at least as 
likely as not that hypertension, 
diabetes mellitus, PTSD, and/or 
other service-connected disability 
caused or increased any current 
cardiovascular disease.  If it 
increased pathology, the measurable 
degree of disability due to the 
hypertension should be specified. 

The examiner should provide a rationale 
for opinions offered.

The Veteran's claims file, to include a 
copy of this REMAND, must be provided to 
the examiner(s) designated to examine the 
Veteran, and the examination report 
should note review of the file.

2.  After ensuring that the requested 
action is completed, the RO or AMC should 
re-adjudicate the claim on appeal.  If 
the benefits sought are not fully 
granted, the RO or AMC must furnish a 
supplemental statement of the case 
(SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

No action is required of the Veteran until he is notified by 
the RO or AMC.  The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


